Citation Nr: 1034983	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn



INTRODUCTION

The Veteran served on active military duty from February 1948 to 
January 1957.  He died in 2002 and the appellant is his surviving 
spouse.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Montgomery, 
Alabama.  In that decision, the RO denied entitlement to DIC 
under 38 U.S.C.A. § 1151.  

This claim was remanded in November 2007 for the following: 
corrected VCAA notice as to the elements of a § 1151; to contact 
the appellant to see if additional medical records needed to be 
requested; and a comprehensive VA medical opinion.  The file 
reflects that the requests of the remand were met.  


FINDINGS OF FACT

1.  The September [redacted], 2002 death certificate showed the immediate 
cause of death, or final disease or condition resulting in death, 
was sepsis.  This was due to or a consequence of: pneumonia, 
respiratory failure, and atrial fibrillation.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included chronic obstructive pulmonary disease.  
The manner of death was status post duodenal ulcer perforation 
surgery.  

2.  The Veteran died on September [redacted], 2002; the autopsy showed 
the Veteran died of pneumonia as a result of his chronic 
obstructive pulmonary disease.  

3.  The Veteran was not service-connected for any disabilities.  

4.  A preponderance of the evidence is against a finding that the 
Veteran's death was caused by hospital care, medical or surgical 
treatment.  


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In October 2003 and April 2008 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  The AOJ notified the appellant of 
information and evidence necessary to substantiate her claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
Veteran's cause of death.  She was notified of the information 
and evidence that VA would seek to provide and the information 
and evidence that she was expected to provide.  In a March 2006 
letter, she was informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which typically includes a claim of 
service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
The notice should include: (1) A statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  

In this case the appellant is not claiming service connection for 
the cause of the Veteran's death under § 1310 or § 1318.  As her 
September 2003 claim and other correspondence to the Board shows, 
she has only claimed DIC benefits under § 1151.  In an April 2008 
letter, she was informed of the information she needed to support 
her claim.  The Veteran had no service-connected disabilities at 
the time of his death.  The Board finds the duty to notify has 
been met.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All reasonably identified and available medical records 
have been secured.  On August 2008, the appellant stated all 
treatment had been at the Montgomery VAMC (CAVHS); there were no 
outstanding private records and she had no other evidence to 
submit.  In January 2005 and December 2008, VA physicians 
provided opinions regarding the Veteran's cause of death.  The 
duty to assist has been met.  

Legal Criteria and Analysis 

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.  

38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) provides, in relevant 
part, that:  

(a) compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of . . . 
[38 U.S.C.] shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in § 1701(3)(A) of . . . [38 U.S.C.], 
and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B) an event not reasonably foreseeable  

For claims received by VA on or after October 1, 1997, to 
determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his/her 
condition after such treatment has stopped.  38 C.F.R. § 3.361(b) 
(2009).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a Veteran's additional disability or death; it first must 
be shown that the medical treatment caused the Veteran's 
additional disability or death.  38 C.F.R. § 3.361(c) & (d) 
(2009).  

Actual causation is required and to establish causation, the 
evidence must show that the hospital care, medical or surgical 
treatment, or examination resulted in the Veteran's additional 
disability or death.  38 C.F.R. § 3.361(c)(1) (2009).  Merely 
showing that a Veteran received care, treatment, or examination 
and that the Veteran has an additional disability or died does 
not establish cause.  Id.  As for the issue of the continuance or 
natural progress of a disease, hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or natural 
progress of a disease for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2009).  
The Veteran's failure to follow properly given medical 
instructions is not caused by hospital care medical or surgical 
treatment or examination.  38 C.F.R. § 3.361(c)(3) (2009).  

If causation is shown, then one of the following must also be 
shown: (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2009).  If both of these situations are not shown, 
forseeability must be addressed under 38 C.F.R. § 3.361(d)(2) 
(2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The appellant contended in her September 2003 claim: "I believe 
that my husband died due to some problems with the treatment that 
he received the last days of his life at the VAMC in 
Montgomery."  She attached September [redacted], 2002 and September [redacted], 
2002 VA medical records.  

The September [redacted], 2002 VA ICU nursing note showed that the 
respiratory therapist had placed the Veteran on a "trach 
collar" or tracheostomy collar.  This collar was to be inflated 
during meals.  The Veteran was requesting eggs even though he was 
on a liquid diet.  This record shows that Dr. Chowdhuri called 
and asked why patient was placed on ventilator at night when she 
requested that patient be on trach collar for 24 hours a day.  
The nurse explained to Dr. Chowdhuri that she was not present the 
night before and did not know why staff had placed patient on the 
ventilator at night.  The nurse also told the doctor this was her 
first day taking care of patient but she would make sure that 
respiratory therapist was notified of the orders.  The September 
[redacted], 2002 VA Intensive Care Unit (ICU) nursing note showed that 
the Veteran died the following day; his family wanted an autopsy.  

In the appellant's January 2004 notice of disagreement, she 
referenced that Dr. Chowdhuri found that her orders were not 
followed and the nurse's excuse was that it was her first day 
with the patient.  The representative's October 2007 informal 
hearing presentation had a different theory of the case; the 
representative stated that the development of MRSA (or 
Methicillin-resistant Staphylococcus aureus) qualifies as "an 
event not reasonably foreseeable . . ." in the usual 
meticulously antiseptic hospital setting.  The representative 
also concluded the January 2005 VA opinion was inadequate.  

The Board has reviewed the records regarding the Veteran's VA 
hospitalization in great detail.  He was admitted to Central 
Alabama Veterans Health Care System (CAVHS) on July 19, 2002.  A 
VA Nursing emergency triage record on that date showed the 
Veteran presented with his family members and stated: "I feel 
bad."  He had experienced shortness of breath and intermittent 
chest pain (aching) for days along with decreased appetite, fever 
and weakness.  He reportedly had a history of respiratory 
illness.  He was immediately moved to the life support unit.  An 
X-ray (radiographic record) taken on the same date showed an 
impression of pneumonia of the right upper lobe.  The physician 
was already aware of this major abnormality.  

A progress note from July 20th showed that the doctor authorized 
the use of soft restraints as needed to prevent the Veteran from 
pulling his nasogastric tube out.  Under social history it was 
reported that the Veteran lived with his wife and smoked less 
than one pack per day.  

On July 21st, an ICU nursing addendum showed that after he was 
intubated and mechanically ventilated the Veteran's blood 
pressure and heart rate were stabilized.  His tube had been 
pulled minimally.  The physician noted that the Veteran's 
condition was serious and his prognosis was guarded.  The 
appellant was updated about his condition.  A discharge summary 
from the same day showed it was determined that the Veteran 
should be transferred to Birmingham VA Medical Center (BVAMC) for 
surgical care.  In addition to the lobar pneumonia and 
uncontrolled ventricular fibrillation, the Veteran started 
complaining of upper abdominal pain.  After surgical and 
cardiology consultations took place, it was decided the Veteran 
would be transferred to BVAMC for surgical care.  

At BVAMC, a July 22nd post anesthesia and nutrition evaluation 
note showed the Veteran was intubated and ventilated; the plan 
was to wean him from the ventilator.  
The next day, a VA resident (or general surgery) note showed that 
the Veteran was classified as "critically ill."  The doctor 
discussed with the appellant, who was in another state at the 
time, the critical nature of the Veteran's condition and the fact 
that he may not make it.  She said she understood and wanted to 
be informed by phone but could not come to visit her husband at 
BVAMC.  

On the 29th, a general surgery progress note showed the Veteran 
was still critically ill.  An upper GI swallow was done and there 
was no leak.  A feeding tube was placed for tube feeding.  He was 
started on heparin for his chronic atrial fibrillation.  His 
respiratory treatment was also in place; he was planned to have a 
trach or tracheostomy the next day.  

A July 31, 2002 general surgery progress note showed the Veteran 
was status post a repair of a duodenal perforation and was 
recovering from pneumonia.  An aggressive pulmonary toilet or 
hygiene was to be continued.  A computed tomography (CT) scan was 
planned to rule out an intra-abdominal abscess.  He was also to 
be continued on a broad spectrum of antibiotics.  The surgeon 
noted that it was the wish of the family that the Veteran be 
transferred to a VA in Montgomery after the trach.  The appellant 
and the Veteran's daughter were present and the surgeon explained 
to them that weaning the Veteran from the ventilator would take a 
long time and the Veteran had a poor prognosis due to his chronic 
obstructive pulmonary disease and pneumonia.  An otolaryngology 
record from the same day gave the Veteran's current past medical 
history and noted there was consent for a trach for pulmonary 
toilet.  The Veteran was discharged on August 2, 2002 from BVAMC; 
the summary showed his diagnoses were pneumonia and a perforated 
anterior duodenal ulcer.  

The Veteran returned to CAVHS for care.  An August 3, 2002 VA 
nursing assessment shows that the Veteran was "on trach" and 
was ventilator dependent.  
A VA physician note from the same date showed the Veteran's 
history; he was initially admitted to the ICU for pneumonia, 
atrial fibrillation and chronic obstructive pulmonary disease 
exacerbation.  He developed acute abdomen problems, was intubated 
and transferred to BVAMC for management of his perforated hollow 
abdominal viscus.  At BVAMC, the Veteran had a laparotomy, a 
repair of perforated duodenal ulcer with Graham's patch, and 
trachesotomy.  He was transferred back to CAVHS in Montgomery for 
continued care.  

August 5th through 11th ICU, nursing, and dietitian records show 
the Veteran's current status.  His nutrition was severely 
compromised and he was prescribed tube feeding.  The secretions 
remained copious.  The Veteran often resisted oral care and 
suctioning, even after explanations and emotional support was 
given.  The Veteran was constantly encouraged not to pull at the 
medical devices and was medicated due to "bucking the vent" and 
anxiousness.  When he pulled out an intravenous line and 
nasogastric tube, both were reinserted.  The Veteran constantly 
pulled on the trach collar as well.  Finally, physician-
recommended wrist restraints were put in place.  

An August 13, 2002 VA pulmonary consult written by Dr. Chowdhuri 
summarized the Veteran's history of being admitted for right 
upper lobe pneumonia and acute abdominal pain with a "perforated 
gut."  It was noted that he was transferred to BVAMC and 
underwent surgery for his ulcer as well as a trachesotomy.  He 
had been vomiting and had diarrhea.  He had been intubated since 
admission and was noted to have atrial fibrillation.  Thick 
secretions continued from the endotracheal tube.  As the Veteran 
was physically examined for each of his problems, it was noted 
that MRSA was present in his sputum.  The assessment for his 
respiratory issues was that alkalosis needed to be corrected 
prior to weaning the Veteran from the ventilator.  The Veteran 
was also to be treated for his MRSA and diarrhea.  

An August 25, 2002 ICU nursing note showed the Veteran was 
restraint free, but had to be continually reminded to not handle 
medical devices; especially airway devices.  He poorly tolerated 
turns, hygiene and care.  He was restless and agitated and 
prescribed medication for these symptoms.  Almost constant 
observation was required for him.  By September 3, 2002, another 
ICU note showed that suicidal ideation was noted.  

A September 6, 2002 VA pulmonary note shows the Veteran was 
tolerating the trach collar since earlier in the morning.  
Staphylococcal epidermidis was noted.  The assessment was to 
continue the trach collar as tolerated, monitor the temperature 
curve and culture results.  The Veteran was on several 
antibiotics already.  An interdisciplinary treatment plan from 
the same date showed the Veteran remained on a ventilator but was 
being weaned slowly.  He was up to 12 hours of weaning time.  
There was no other realistic placement for him.  

On the 8th, a physician's record showed that the Veteran had 
chronic respiratory failure and his ventilator dependence 
continued.  On September [redacted], 2002, a nursing note showed the 
Veteran was found holding the ventilator tubing to the trach 
several times.  The Veteran was instructed not to disconnect 
himself from the ventilator by the nurse and shook his head to 
show he was not removing himself from the ventilator.  However, 
he continued to remove himself throughout the night.  "Pt also 
noted at intervals to be feeling around trach with hands.  
Informed pt that he may be introducing germs to area."  

An ICU record from the [redacted] showed that orders were provided for 
respiratory therapist; the Veteran was to be on the trach collar 
24 hour per day.  The Veteran died the following day at CAVHS.  

The September [redacted], 2002 death certificate showed the immediate 
cause of death, or final disease or condition resulting in death, 
was sepsis.  This was due to or a consequence of: pneumonia, 
respiratory failure, and atrial fibrillation.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included chronic obstructive pulmonary disease.  
The manner of death was status post duodenal ulcer perforation 
surgery.  There was an autopsy, but findings were not considered 
in determining the cause of death on the certificate.  

Dr. Vachhani, the Veteran's treating physician at CAVHS, 
completed a discharge summary on the date of death.  The final 
diagnoses were: sepsis, pneumonia, respiratory failure, atrial 
fibrillation, status post duodenal ulcer surgery, hypertension 
and chronic obstructive pulmonary disease.  

The history of the illness was recorded.  Dr. Vachhani explained 
that the Veteran had complained of abdominal pain and was found 
to have a duodenal ulcer perforation.  He was transferred to a 
Birmingham VAMC for surgery.  During his time at the hospital, he 
developed respiratory failure; he was intubated and had a 
tracheostomy.  He was on a ventilator and was transferred to 
CAVHS.  He was able to stay on the trach collar and was 
progressively improved respiratory-wise.  

A pulmonary consult was requested and the Veteran was started on 
a nastrogastric tube.  The Veteran was unable to tolerate 
nastrogastric feedings so a surgical consultation was also 
requested.  An esophagogastroduodenoscopy (EGD) and small bowel 
follow through was done.  There was no obstruction.  The Veteran 
had a very hard time tolerating tube feeding.  Dr. Chowdhuri had 
tried to wean the patient.  The Veteran frequently pulled out the 
nasogastric tube and wanted to eat.  A barium swallow was 
requested, but the Veteran wanted to eat, so a limited clear 
liquid diet was started.  A barium swallow one day prior had 
shown that a pureed diet was advised.  At night, the Veteran was 
found unresponsive.  A code was called, but the Veteran expired.  
Dr. Vachhani noted that the Veteran was on several drugs used to 
kill bacteria (vancomycin, zosyn, and tobramycin).  His blood 
culture was positive for a "staph" or staphylococcus bacteria.  
The Veteran was on appropriate intravenous antibiotics at the 
time.  

The VA autopsy (completed on the date of the Veteran's death) 
showed that the Veteran died of pneumonia as a result of his 
chronic obstructive pulmonary disease.  Chronic obstructive 
pulmonary disease with acute and organizing pneumonia was noted 
as one of the significant postmortem findings.  The clinical 
diagnoses of the autopsy were: chronic obstructive pulmonary 
disease; pneumonia; chronic respiratory failure; status post 
tracheostomy, ventilation dependent; hypertension; status post 
laparotomy and repair of perforated duodenal ulcer.  His final 
anatomic diagnoses included: bronchopneumonia; hypertensive and 
atherosclerotic heart disease; status post laparotomy and repair 
to perforated duodenal ulcer and esophagitis.  

The Veteran's past medical history was noted.  He had duodenal 
perforation, coronary artery disease, myocardial infarction 
(1991), hypertension, chronic obstructive pulmonary disease, 
atrial fibrillation, elevated prostate specific antigen, status 
post left hydrocelectomy; (August 1995), and status post 
bilateral prostate biopsies (August 1995).  He had a past history 
for cigarette smoking.  His last physical examination was also 
noted.  

The doctor completing the autopsy noted that the Veteran was in 
the process of being weaned from his dependency on the 
ventilator.  He received multiple courses of antibiotics.  He was 
found unresponsive and the monitor showed asystole; attempts to 
resuscitate were unsuccessful.  A correlative summary noted the 
Veteran's past medical history and diagnoses.  During his 
hospital stay, the Veteran remained ventilator dependant and 
received multiple courses of antibiotics for pneumonia and 
clostridium difficile colitis.  His respiratory status remained 
unchanged.  He expired on September [redacted], 2002.  

A January 2005 VA opinion was obtained.  Records were reviewed 
and summarized.  The physician noted that the Veteran required 
complex care which was rendered appropriately.  It was 
unfortunate that the Veteran developed complications which often 
occur in critically ill people who require longstanding 
ventalatory support and antibiotics.  The physician stated: "In 
my opinion there is no evidence in the medical record that 
suggest his care did not meet the expected standard of care.  His 
care was appropriate and his cause of death was due to his 
medical problems[,] not deficient medical care."  

In December 2008, a new VA opinion was completed.  The claims 
file was reviewed and the examiner explained the details of the 
Veteran's care.  The examiner gave a description of the Veteran's 
medical condition prior to his July 2002 CAVHS treatment.  Prior 
to the Veteran's admission to the hospital, the Veteran had many 
comorbidities.  The physician stated that due to these 
comorbidities he had the highest class of risk of mortality based 
on this presentation alone; he was a risk class five on the 
pneumonia severity index.  His comorbidities or risk calculation 
factors included the following: a history of cerebral vascular 
accident; atrial fibrillation with regular ventricular rhythm; 
chronic obstructive pulmonary disease; and prostate cancer 
issues.  Additional factors included the Veteran's age (72) and 
severity of the pneumonia (based on lab data and vitals at 
presentation).  

The physician also described the manifestations of pathology 
present prior to the Veteran's July 2002 admission to the 
hospital.  The comorbidities were stable based on a primary care 
note from April 2002.  However, the medical history of chronic 
obstructive pulmonary disease, cerebral vascular accident, and 
neoplasm (or presumed prostate cancer) all contributed to his 
high risk upon initial admission for pneumonia.  This does not 
include the subsequent issues involving the perforation of his 
small bowel.  

The physician was asked to determine whether the Veteran 
developed any additional identifiable disability, including 
nosocomial infection, due to any VA treatment or care rendered 
between July and September 2002.  The September [redacted], 2002 record, 
which showed the Veteran had been left on the ventilator as 
opposed to the trach collar, was to be referenced by the 
examiner.  The physician emphasized that the Veteran was 
classified as a high risk patient with the highest chance of 
mortality but also stated that the Veteran had bacterial 
infections while in the hospital.  The opinion that appropriate 
care was given upon admission was supported by the fact that 
correct antibiotics were given, intravenous fluids were given, 
and he was placed in the ICU.  Later, intubation was needed due 
to pneumonia and further oxygen.  His atrial fibrillation also 
worsened and this was treated at the ICU.  As abdomen pain 
developed and imaging showed intervention was needed, he was 
transferred to a higher level of care facility (apparently, the 
BAMC).  At this point, the physician noted the prognosis was very 
poor and guarded as shown by all of the physician's notes.  

At BAMC, the Veteran underwent an emergent repair of a perforated 
duodenal ulcer.  His post operative care was uneventful other 
than the failure to wean from the ventilator; this was due to his 
chronic obstructive pulmonary disease and severity of his 
presenting pneumonia.  He received appropriate antibiotics, 
respiratory care and nutritional care.  Due to prolonged 
intubation, a tracheotomy was placed without complications on 
August 1, 2002.  After that, the Veteran was transferred back to 
the ICU at CAVCHS on August 3, 2002.  

The physician commented that the Veteran was receiving 
appropriate care, as evidenced by the medical reaction to 
bacterial infections and the medical response to the nutrition 
problems.  There were attempts to wean him from the ventilator 
and he needed prescription changes for this action.  The 
physician noted that sputum cultures were done which revealed 
MRSA and also Acinetobacter.  The Veteran was placed on 
appropriate antibiotics as a result.  The physician stated that 
the Veteran was responding well to the antibiotics based on his 
ability to stay on weaning trials for longer periods and lesser 
requirements of pressure and oxygen.  

The Veteran started on tube feeds by nasogastric tube on August 
4, but by August 8 he was vomiting so he was placed back on 
intravenous total parenteral nutrition.  The reason for the 
vomiting and inability to accept the feeding tube was due to the 
ileus (or partial or complete blockage of the bowel resulting in 
the failure of the intestinal contents to pass through).  An 
ileus was found on an abdominal CT on August 9, 2002; an ileus is 
very common postoperatively and in critically ill patients.  He 
had an EGD on August 20, 2002 which did not reveal any other 
etiology for his inability to receive nutrition.  He went on and 
off the tube.  On September 7, he was started on clear liquids.  

The physician found relevant the fact that on August 11, 2002, 
the doctors noted that the Veteran's progress was grave.  On 
August 12, he needed a central venous line for intravenous 
antibiotics and nutrition.  The procedure to put in the line went 
well without side effect.  Also, while the Veteran had diarrhea 
and was on antibiotics for "c. diff." or clostridium difficile; 
this was a complication that is very common in ill patients.  The 
treatment was appropriate, as shown by an August 27, 2002 stool 
study which demonstrated he was clearing the infection.  On 
September 3, 2002, the Veteran had cultures taken and was found 
to have "staph epi" or staphylococcus epidermidis from one of 
the bottles.  The Veteran was receiving antibiotic treatment.  

The physician summarized the complications that the Veteran was 
treated for by VA: ileus, persistent failure to wean from the 
ventilator, pneumonia (likely ventilator or hospital acquired), 
staph bacteremia, and clostridium difficile.  The physician 
stated that the evidence showed all of these problems were 
identified by the medical staff and were appropriately addressed.  
The autopsy results confirmed that the cause of death was 
pneumonia from his chronic obstructive pulmonary disease and his 
failure to wean.  Additionally, the autopsy confirmed other 
comorbidities, including prostate cancer.  

The physician explained that placing the Veteran back on the 
ventilator instead of on the trach collar was not a contribution 
to death or an increase of any risk to the Veteran.  In fact, 
going back and forth between usage of the ventilator and the 
trach collar is part of the routine weaning of the patient off 
the ventilator.  The physician admitted there was an apparent 
miscommunication in terms of the respiratory order, but this 
error was in the patient's favor: "Being on the vent is in 
theory safer in terms of protecting the airway and maintaining 
oxygenation than being on a trach collar."  The physician 
concluded that in no way did this situation affect the outcome of 
the case.  

The physician stated that after reviewing VA records, the autopsy 
and the death certificate, the Veteran's death was not caused by 
or the result of the care that he received at VA.  The key 
reasons were that the evidence showed the Veteran received 
appropriate medical care throughout his course and his mortality 
rate was very high upon his admission.  Also, the perforated 
duodenal ulcer alone has a very high mortality rate but then 
adding this to his pneumonia made it such that he was less likely 
than not going to be able to survive that admission.  Most 
importantly, the physician said that his course was complicated 
by the usual postoperative and critical care complications that 
are expected in a patient that is so critically ill.  The 
physician emphasized again that all complications were identified 
and were being treated at the time of death.  

The physician found that the course of treatment that the Veteran 
received for his various complaints was not untimely or 
inadequate because the records showed that the Veteran's 
complaints were being addressed on a daily basis.  He received 
appropriate care and was critically ill for his entire course of 
admission.  

Based on the evidence, the physician found that the Veteran's 
course of treatment was not in any way related to the cause of 
his death for several reasons.  His prognosis, simply based on 
the severity of the pneumonia alone, was grim.  When his other 
comorbidities are factored in (which existed pre-admission) his 
presentation was worse.  Then he had a perforated ulcer and his 
prognosis worsened.  His failure to wean from the ventilator was 
due to his chronic obstructive pulmonary disease and not due to 
the care he was receiving from the VA.  His failure to take 
nutrition after surgery is not unexpected due to the nature of 
his perforation and comorbidities.  His failure to wean and his 
nutritional and gastrointestinal issues were clearly identified 
and being addressed by the VA medical team.  The physician also 
concluded that based on his comorbidities, his admission 
diagnosis and the perforation it was highly likely that he was 
not going to survive his admission.  

The preliminary step is causation.  38 U.S.C.A. § 1151(a); 
38 C.F.R. § 3.361(c) & (d).  The autopsy, VA opinions and 
evidence as a whole shows the Veteran died of pneumonia as a 
result of chronic obstructive pulmonary disease, not the result 
of VA hospital care, medical or surgical treatment.  For example, 
the VA autopsy showed that the Veteran died of pneumonia as a 
result of his chronic obstructive pulmonary disease.  Chronic 
obstructive pulmonary disease with acute and organizing pneumonia 
was noted as one of the significant postmortem findings.  The 
final VA discharge summary and the December 2008 VA medical 
opinion, show that the pre-admission pneumonia and chronic 
obstructive pulmonary disease were cause of death.  As the 
causation element fails, the claim fails and there's no need for 
further in the analysis.  Id.  

As noted above, in the October 2007 informal hearing 
presentation, the appellant's representative discussed 
forseeability and the contraction of MRSA.  This discussion is 
not relevant because the causation element is not satisfied for 
the claim.  Also, statements made by the December 2008physician 
regarding a forseeability are not relevant here.  It is notable 
that the December 2008 VA physician stated that the Veteran was 
responding well to the antibiotics based on his ability to stay 
on weaning trials for longer periods and lesser requirements of 
pressure and oxygen.  The infections the Veteran had did not 
cause death or contribute to death.  The evidence overwhelming 
shows that death was caused by pneumonia and chronic obstructive 
pulmonary disease which the Veteran had before admission to the 
VA hospital.  

As for the other contentions, the December 2008 physician clearly 
explained the process of weaning a patient off a ventilator and 
that the ventilator is safer than using the trach collar.  Such 
was the situation on September [redacted], the day before the Veteran 
died.  Additionally, the representative noted the inadequacy of 
the January 2005 opinion.  The Board finds the December 2008 VA 
opinion to be the most factually accurate, fully articulate and 
probative piece of evidence in the file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The December 2008 opinion 
overcomes any issues concerning the prior opinion.  

In sum, the evidence fails to show a causal relationship between 
the Veteran's death and his VA hospitalization and surgical 
treatment.  Rather the preponderance of the evidence shows that 
the Veteran's death was due to pneumonia due COPD.  Additionally, 
the Board notes that VA did not cause or contribute to cause the 
Veteran's pneumonia or COPD.  The evidence shows that the Veteran 
entered VA hospitalization with these conditions.  The evidence 
also shows that VA properly treated the Veteran for these 
condition during his VA hospitalization.  Unfortunately, due to 
the severity of his overall health condition, the various 
treatments were not able to save his life.  

The Board observes that the appellant contends that her husband's 
death is due to VA treatment; however, as a lay person she is not 
competent to give opinions on the medical etiology of the 
Veteran's death.  The only medical evidence of record supports an 
opposite finding than that asserted by the appellant.  The Board 
finds that the VA opinion provided in 2008 to be complete, 
thorough and based on a complete review of the Veteran's medical 
history.  Also, the VA physician in 2008 provided a complete 
rationale for all opinions given.  As such, this is the most 
probative evidence of record regarding the cause of the Veteran's 
death.

With respect to the infections the Veteran had during his 
hospitalization and mentioned by the appellant's representative, 
the Board notes that there is no evidence that these infections 
played a causal role in producing the Veteran's death.  Rather, 
the evidence shows that he was given antibiotic to treat these 
infections.  Additionally, the physician in 2008 opined that the 
course of treatment that the Veteran received for his various 
complaints was not untimely or inadequate because the records 
showed that the Veteran's complaints were being addressed on a 
daily basis.  Moreover, a review of the death certificate and 
autopsy reports fails to show that the infections mentioned by 
the appellant's representative, caused or contributed to cause 
the Veteran's death.

Based on all of the evidence of record, the Board concludes that 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is 
not established.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


